IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TEDDY SHAWN STOKES,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3104

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 4, 2015.

An appeal from an order of the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Teddy Shawn Stokes, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Lauren L. Gonzalez, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, MAKAR, and BILBREY, JJ., CONCUR.